Exhibit 10.1

HORIZON LINES, INC. EXECUTIVE SEVERANCE PLAN

Horizon Lines, Inc. (the “Company”) hereby adopts the Horizon Lines, Inc.
Executive Severance Plan (the “Plan”) for the benefit of certain employees of
the Company and its subsidiaries, on the terms and conditions hereinafter
stated. The Plan, as set forth herein, is intended to help retain qualified
employees, maintain a stable work environment and provide economic security to
such employees in the event of certain terminations of employment.

SECTION 1.  DEFINITIONS. As hereinafter used:

1.1    “Affiliate” means, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, such
individual or entity.

1.2    “Annual Base Salary” means the Eligible Employee’s annual base salary in
effect immediately before his or her Severance.

1.3    “Annual Target Bonus Opportunity” means the amount of the annual cash
incentive payable to an Eligible Employee under a Company annual incentive plan
with respect to a given fiscal year of the Company, expressed as a percentage of
the Eligible Employee’s base salary, assuming that the target level of
performance under the plan was achieved.

1.4    “Board” means the Board of Directors of the Company.

1.5    “Cause” shall mean:

(a)        the Eligible Employee’s willful and continued failure to attempt in
good faith (other than as a result of incapacity due to mental or physical
impairment) to substantially perform the duties of his or her position, and such
failure is not remedied within 30 days after receipt of written notice from the
Board or the Chief Executive specifying such failure;

(b)        the Eligible Employee’s failure to attempt in good faith to carry
out, or comply with, in any material respect any lawful and reasonable directive
of the Board or the Chief Executive Officer consistent with the duties of his or
her position, which is not remedied within 30 days after receipt of written
notice from the Board or the Chief Executive specifying such failure;

(c)        a material breach by the Eligible Employee of the Company’s code of
ethics, which is not remedied within 30 days after receipt of written notice
from the Board or the Chief Executive specifying such failure;

(d)        the Eligible Employee’s conviction, plea of no contest or plea of
nolo contendere, or imposition of unadjudicated probation for any felony (other
than a traffic violation or arising purely as a result of the Eligible
Employee’s position with the Company);



--------------------------------------------------------------------------------

(e)        the Eligible Employee’s knowing unlawful use (including being under
the influence) or possession of illegal drugs; or

(f)        the Eligible Employee’s commission of a material bad faith act of
fraud, embezzlement, misappropriation, willful misconduct, gross negligence, or
breach of fiduciary duty, in each case against the Company.

For the purposes of this definition, no act (or omission) that is (i) taken in
good faith and (ii) not adverse to the best interests of the Company shall be
considered to be willful.

1.6    “Change in Control” shall have the same meaning as assigned to that term
in the Company’s 2009 Incentive Compensation Plan (or any successor to or
replacement of such plan).

1.8    “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.9    “Company” means Horizon Lines, Inc. or any successor thereto.

1.10    “Disability” means a disability within the meaning of Code section
409A(a)(2)(C) and U.S. Treasury Regulations section 1.409A-3(i)(4) (or any
successor provision).

1.11    “Effective Date” shall mean July 28, 2011.

1.12    “Eligible Employee” means any employee of the Company or an Affiliate
who (1) has been determined by the Company to be subject to the provisions of
Section 16 of the Exchange Act and (2) is not a party to an employment agreement
or any other arrangement with the Company or an Affiliate that provides for
payment of severance in the event of such employee’s termination of employment
(regardless of the terms of such employment agreement or other arrangement, or
the amount of severance payable thereunder).

1.13    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.14    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.15    “Good Reason” means the occurrence of any of the following events,
unless the Eligible Employee otherwise consents in writing to such event: (a) a
material diminution in the Eligible Employee’s authority, duties or
responsibilities or the authority, duties or responsibilities of the supervisor
to whom the Eligible Employee is required to report (including without
limitation in the case of an Eligible Employee who is the chief executive
officer of the Company immediately prior to a Change in Control, if, after such
Change in Control, such eligible employee no longer reports to the board of
directors of the Company or its successor, or in the case of an Eligible
Employee who reports directly to the chief executive officer of the Company
immediately prior to a

 

- 2 -



--------------------------------------------------------------------------------

Change in Control, if, after such Change in Control, such Eligible Employee no
longer reports directly to the chief executive officer of the Company or its
successor); (b) a material reduction in the Eligible Employee’s annual base
salary; (c) a material reduction in the Eligible Employee’s Annual Target Bonus
Opportunity as compared to his or her average Annual Target Bonus Opportunity
for the three immediately preceding consecutive fiscal years of the Company; or
(d) requiring the Eligible Employee to relocate his or her principal place of
employment to a location more than 50 miles from the Eligible Employee’s current
principal place of employment.

The Eligible Employee shall provide the Company with a written notice of
resignation within ninety (90) days following the occurrence of the event
constituting Good Reason and the Company shall have a period of thirty (30) days
following its receipt of such notice in which to cure such event without such
event constituting Good Reason. If the Company does not cure the condition or
conditions by the end of such thirty (30) day period, the Eligible Employee may
voluntarily terminate employment within thirty (30) days after the last day of
the thirty (30) day cure period. The Eligible Employee’s voluntary termination
of employment other than in accordance with the requirements of this Section
shall not constitute termination for Good Reason.

1.16    “Plan” means the Horizon Lines, Inc. Executive Severance Plan, as set
forth herein, and as it may be amended from time to time.

1.17    “Plan Administrator” means the Compensation Committee of the Board or
such other person or persons appointed from time to time by the Compensation
Committee of the Board to administer the Plan.

1.20    “Release” means a general release of claims against the Company and the
other persons specified therein substantially in the form attached hereto as
Exhibit B, or in such other form as is required to comply with applicable law.

1.21    “Release Period” means the period described in Section 2.6, no longer
than 60 days, commencing on the Severance Date and ending on the expiration of
the revocation period for the Release.

1.22    “Severance” means (a) the involuntary termination of an Eligible
Employee’s employment by the Company or any Affiliate thereof, other than for
Cause, death or Disability or (b) a termination of an Eligible Employee’s
employment by the Company or any Affiliate thereof for Good Reason.

1.23    “Severance Date” means the date on which an Eligible Employee incurs a
Severance.

1.24    “Severance Period” means the 12-consecutive-month period ending on the
first anniversary of the Severance Date.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 2.  SEVERANCE BENEFITS

2.1    Generally. Subject to Sections 2.6, 4 and 6.2 hereof, each Eligible
Employee shall be entitled to the severance payments and benefits pursuant to
the applicable provisions of Section 2 of this Plan if such Eligible Employee
incurs a Severance.

2.2    Payment of Accrued Obligations. The Company shall pay to each Eligible
Employee who incurs a Severance a lump sum payment in cash, paid in accordance
with applicable law, as soon as practicable but no later than ten (10) days
after the Severance Date, equal to the sum of (a) the Eligible Employee’s
accrued annual base salary and any accrued vacation pay through the Severance
Date, and (b) the Eligible Employee’s annual bonus earned for the fiscal year
immediately preceding the fiscal year in which the Severance Date occurs, if
such bonus has not been paid as of the Severance Date.

2.3    Severance Payment. Subject to Section 2.6, each Eligible Employee who
incurs a Severance shall be entitled to receive an amount equal to his or her
Annual Base Salary, payable pursuant to the Company’s normal payroll practices
over the period beginning on the sixty-first (61st) day following the Severance
Date and ending on the last day of the Severance Period. Notwithstanding the
foregoing, the first severance payment made pursuant to this Section 2.3 shall
include any severance payments that would have been paid to the Eligible
Employee according to the Company’s normal payroll practices absent the sixty
(60) day delay in the commencement of the severance payments described in the
preceding sentence.

2.4    Annual Incentive Compensation and Outplacement Services. Subject to
Section 2.6, in addition to the benefits provided in Sections 2.3 and 2.5, each
Eligible Employee who incurs a Severance will be entitled to the following
benefits.

(a)        The Eligible Employee shall continue to be eligible to receive
incentive compensation under any Company annual incentive compensation plans in
which the Eligible Employee was participating at the time of his or her
Severance, subject to the terms and conditions of such annual incentive plans
(but without regard to any terms and conditions requiring employment on or as of
any specific date or dates); provided, that the amount payable to the Eligible
Employee under such a plan shall be an amount equal to the product of (i) the
amount required to be paid under the plan and (ii) a fraction, the numerator is
the number of day that have elapsed from the first day of the plan’s performance
period to the Severance Date, and the denominator of which shall be the total
number of days in the plan’s performance period.

(b)        The Eligible Employee shall be entitled to receive outplacement
services, in accordance with the Company’s normal practice for its most senior
executives, as in effect before the Severance Date, from the outplacement firm
or firms with which the Company has contracted as of the Severance Date or

 

- 4 -



--------------------------------------------------------------------------------

thereafter; provided, that in any event such outplacement services shall not
exceed $25,000 and shall not be provided beyond the Severance Period.

2.5    Welfare Benefit Continuation. Subject to Section 2.6, in the case of each
Eligible Employee who incurs a Severance, commencing on the date immediately
following such Eligible Employee’s Severance Date and continuing for the
Severance Period, the Company shall provide to each such Eligible Employee (and
his or her eligible dependents) all Company-paid benefits under any group
health, dental or vision plan of the Company for which Eligible Employees of the
Company are eligible, to the same extent as if such Eligible Employee had
continued to be an Eligible Employee of the Company during the Severance Period.
In addition, the Company shall permit the Eligible Employee (and his or her
eligible dependents) to participate in any optional life insurance and optional
personal accident plans of the Company for which Eligible Employees of the
Company are eligible, to the same extent as if such Eligible Employee had
continued to be an Eligible Employee of the Company during the Severance Period.
To the extent that such Eligible Employee’s participation in Company benefit
plans is not practicable, the Company shall arrange to provide, at the Company’s
sole expense, such Eligible Employee (and anyone entitled to claim under or
through such Eligible Employee) with equivalent health and dental benefits under
an alternative arrangement during the Severance Period. The coverage period for
purposes of the group health continuation requirements of Section 4980B of the
Code shall commence on the day immediately following the last day of the
Severance Period.

2.6    Release; Restrictive Covenant Agreement. No Eligible Employee who incurs
a Severance shall be eligible to receive any payments or other benefits under
the Plan (other than payments under Section 2.2) unless (i) he or she first
executes a Release in favor of the Company and others set forth on Exhibit A, or
in such other form as is required to comply with applicable law, relating to all
claims or liabilities of any kind relating to his or her employment with the
Company or a subsidiary thereof and the termination of the Employee’s
employment, and (ii) he or she first executes the Noncompete, Nonsolicitation
and Nondisclosure Agreement substantially in the form attached hereto as Exhibit
B, and each such agreement becomes effective, and in the case of the Release has
not been revoked by the Eligible Employee, by the sixtieth (60th) day following
the Severance Date. If the Eligible Employee does not execute and return the
agreements such that either or both agreements do not become effective (or, in
the case of the Release, is revoked) within the 60-day period, the Eligible
Employee shall not be entitled to any payments or benefits under this Plan
(other than payments under Section 2.2).

2.7    Section 409A of the Code.

(a)        It is intended that this Plan shall comply with or be exempt from the
provisions of Section 409A of the Code and the Treasury Regulations relating
thereto, so as not to subject the Eligible Employee to the payment of additional
taxes and interest under Section 409A of the Code. This Plan shall be
interpreted, operated, and administered in a manner consistent with and in
furtherance of this

 

- 5 -



--------------------------------------------------------------------------------

intent. Notwithstanding the foregoing, to the extent any payment or benefit
under the Plan is subject to the additional taxes and interest under
Section 409A of the Code, the Eligible Employee shall be solely liable for the
payment of such taxes and interest.

(b)        Each severance payment required under Section 2.3 shall be deemed to
be a separate payment for purposes of Section 409A of the Code and the Treasury
Regulations thereunder.

(c)        Notwithstanding any provision to the contrary in this Plan, no
payment or distribution under this Plan which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of the
Eligible Employee’s termination of employment with the Company or a subsidiary
will be made to the Eligible Employee unless the Eligible Employee’s termination
of employment constitutes a “separation from service” (as such term is defined
in Treasury Regulations issued under Section 409A of the Code). In addition, no
such payment or distribution will be made to the Eligible Employee prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of the Eligible Employee’s “separation from service” (as such term is defined in
Treasury Regulations issued under Section 409A of the Code) or (ii) the date of
the Eligible Employee’s death, if the Eligible Employee is deemed at the time of
such separation from service to be a “specified employee” within the meaning of
that term under Section 409A(a)(2) of the Code and to the extent such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Section 409A(a)(2) of the Code. All payments and benefits which had been
delayed pursuant to the immediately preceding sentence shall be paid (without
interest) to the Eligible Employee in a lump sum upon expiration of such
six-month period (or if earlier upon the Eligible Employee’s death).

SECTION 3.  PLAN ADMINISTRATION.

3.1    The Plan Administrator shall administer the Plan and may interpret the
Plan, prescribe, amend and rescind rules and regulations under the Plan and make
all other determinations necessary or advisable for the administration of the
Plan, subject to all of the provisions of the Plan.

3.2    The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.

3.3    The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or

 

- 6 -



--------------------------------------------------------------------------------

discretionary control respecting the management of the Plan. All reasonable
expenses thereof shall be borne by the Company.

SECTION 4.    DEATH DURING THE SEVERANCE PERIOD.    If an Eligible Employee
receiving severance payments and benefits pursuant to Section 2 dies during his
or her Severance Period, the remaining amount of severance payable during the
Severance Period pursuant to Section 2.3 shall be paid in a single lump sum
payment within ten (10) days following the Eligible Employee’s death; the
Eligible Employee’s survivors shall be entitled to receive any annual incentive
compensation that would have been payable to the Eligible Employee pursuant to
Section 2.4; outplacement benefits and welfare benefits pursuant to Sections 2.5
and 2.6 shall cease; and the coverage period for purposes of the group health
continuation requirements of Section 4980 of the Code shall commence.

SECTION 5.  PLAN TERMINATION AND AMENDMENT.    The Plan may be terminated by the
Board after obtaining the written consent of all Eligible Employees to such
termination. The Plan may be amended or modified by the Board; provided, that
such amendment or modification may not adversely affect the rights and interests
of an Eligible Employee under the Plan unless the Eligible Employee provides his
or her written consent to such amendment or modification prior to the date of
such amendment or modification.

SECTION 6.  GENERAL PROVISIONS.

6.1    Except as otherwise provided herein or by law, no right or interest of
any Eligible Employee under the Plan shall be assignable or transferable, in
whole or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge or in any
manner; no attempt assignment or transfer thereof shall be effective; and no
right or interest of any Eligible Employee under the Plan shall be liable for,
or subject to, any obligation or liability of such Eligible Employee. When a
payment is due under this Plan to an Eligible Employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.

6.2    If the Company or any subsidiary thereof is obligated by law or by
contract to pay severance pay, a termination indemnity, notice pay, or the like,
or if the Company or any subsidiary thereof is obligated by law or by contract
to provide advance notice of separation (“Notice Period”), then any severance
pay under this Plan shall be reduced by the amount of any such severance pay,
termination indemnity, notice pay or the like, as applicable, and by the amount
of any compensation received during any Notice Period. With respect to an
Eligible Employee who is entitled to benefits under the Workers Adjustment
Retraining Notification Act of 1988, or any similar state or local statute or
ordinance (collectively the “WARN Act”), severance pay under this Plan shall be
reduced dollar-for-dollar by any benefits received pursuant to the WARN Act.

 

- 7 -



--------------------------------------------------------------------------------

6.3    Neither the establishment of the Plan, nor any modification thereof, nor
the creation of any fund, trust or account, nor the payment of any benefits
shall be construed as giving any Eligible Employee, or any person whomsoever,
the right to be retained in the service of the Company or any subsidiary
thereof, and all Eligible Employees shall remain subject to discharge to the
same extent as if the Plan had never been adopted.

6.4    If any provision of this Plan shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions
hereof, and this Plan shall be construed and enforced as if such provisions had
not been included.

6.5    This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including each
Eligible Employee, present and future, and any successor to the Company. If a
severed employee shall die, all accrued but unpaid amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
executor, personal representative or administrators of the severed employee’s
estate.

6.6    The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan, and shall not be
employed in the construction of the Plan.

6.7    The Plan shall not be required to be funded unless such funding is
authorized by the Board. Regardless of whether the Plan is funded, no Eligible
Employee shall have any right to, or interest in, any assets of any Company
which may be applied by the Company to the payment of benefits or other rights
under this Plan.

6.8    Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by United
States Mail, first class, postage prepaid (or such local equivalent thereof),
addressed to the intended recipient at his, her or its last known address.

6.9    This Plan shall be construed and enforced according to the laws of the
State of North Carolina to the extent not preempted by federal law or other
applicable local law, which shall otherwise control.

6.10 All benefits hereunder shall be reduced by applicable withholding and shall
be subject to applicable tax reporting, as determined by the Plan Administrator,
or as required by applicable law.

SECTION 7. CLAIMS, INQUIRIES, APPEALS.

7.1 Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing, as follows:

 

- 8 -



--------------------------------------------------------------------------------

Plan Administrator

c/o Horizon Lines, Inc.

4064 Colony Road, Suite 200

Charlotte, North Carolina 28211

Attention: Vice President Human Resources

7.2    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must notify the applicant, in
writing, of the denial of the application, and of the applicant’s right to
review the denial. The written notice of denial will be set forth in a manner
designed to be understood by the employee, and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Plan Administrator
needs to complete the review and an explanation of the Plan’s review procedure.

This written notice will be given to the employee within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90)-day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
his or her decision on the application. If written notice of denial of the
application for benefits is not furnished within the specified time, the
application shall be deemed to be denied. The applicant will then be permitted
to appeal the denial in accordance with the review procedure described below.

7.3    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within 60 days after the application is
denied (or deemed denied). The Plan Administrator will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing a request for a review and submit written comments, documents, records
and other information relating to the claim. A request for a review shall be in
writing and shall be addressed to:

Plan Administrator

c/o Horizon Lines, Inc.

4064 Colony Road, Suite 200

Charlotte, North Carolina 28211

Attention: Vice President Human Resources

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.

 

- 9 -



--------------------------------------------------------------------------------

The Plan Administrator may require the applicant to submit additional facts,
documents or other material as he or she may find necessary or appropriate in
making his or her review.

7.4    Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60)-day period. The Plan Administrator will give
prompt, written notice of his or her decision to the applicant. In the event
that the Plan Administrator confirms the denial of the application for benefits
in whole or in part, the notice will outline, in a manner calculated to be
understood by the applicant, the specific Plan provisions upon which the
decision is based. If written notice of the Plan Administrator’s decision is not
given to the applicant within the time prescribed in this Section 7.4 the
application will be deemed denied on review.

7.5    Rules and Procedures. The Plan Administrator may establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out his or her responsibilities in reviewing benefit
claims. The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.

7.6    Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the claimant (a) has submitted a written application for
benefits in accordance with the procedures described by Section 7.1 above,
(b) has been notified by the Plan Administrator that the application is denied
(or the application is deemed denied due to the Plan Administrator’s failure to
act on it within the established time period), (c) has filed a written request
for a review of the application in accordance with the appeal procedure
described in Section 7.3 above and (d) has been notified in writing that the
Plan Administrator has denied the appeal (or the appeal is deemed to be denied
due to the Plan Administrator’s failure to take any action on the claim within
the time prescribed by Section 7.4 above).

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

(To be signed on or after the Severance Date)

In return for payment of severance benefits pursuant to the Horizon Lines, Inc.
Executive Severance Plan (the “Plan”), I hereby generally and completely release
Horizon Lines, Inc. (“Horizon Lines”), its parent and subsidiary entities
(collectively the “Company”), and its or their directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, insurers,
affiliates, and assigns (collectively “Released Parties”), from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to my signing this Release. This general release includes, but is not limited
to: (1) all claims arising out of or in any way related to my employment with
the Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including wages, salary, bonuses,
commissions, vacation pay, expense reimbursements (to the extent permitted by
applicable law), severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including without limitation claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including without limitation
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), the federal Worker Adjustment
and Retraining Notification Act (as amended) and similar laws in other
jurisdictions, the Employee Retirement Income Security Act of 1974 (as amended),
the Family and Medical Leave Act of 1993, and any similar laws in other
jurisdictions; provided, however, that this Release does not waive, release or
otherwise discharge any claim or cause of action arising after the date I sign
this Agreement.

This Agreement includes a release of claims of discrimination or retaliation on
the basis of workers’ compensation status, but does not include workers’
compensation claims. Excluded from this Agreement are any claims which by law
cannot be waived in a private agreement between employer and employee, including
but not limited to the right to file a charge with or participate in an
investigation conducted by the Equal Employment Opportunity Commission (“EEOC”)
or any state or local fair employment practices agency. I waive, however, any
right to any monetary recovery or other relief should the EEOC or any other
agency pursue a claim on my behalf.

I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any Released
Party. I also acknowledge and represent that I have not been denied any rights
including, but not limited to, rights to a leave or reinstatement from a leave
under the Family and Medical Leave Act of 1993, the Uniformed Services
Employment and Reemployment Rights Act of 1994, or any similar law of any
jurisdiction.

 

- 11 -



--------------------------------------------------------------------------------

I agree that I am voluntarily executing this Release. I acknowledge that I am
knowingly and voluntarily waiving and releasing any rights I may have under the
ADEA, as amended by the Older Workers Benefit Protection Act of 1990, and that
the consideration given for this Release is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my waiver and release specified
in this paragraph does not apply to any rights or claims that may arise after
the date I sign this Release; (b) I have been advised to consult with an
attorney prior to signing this Release; (c) if a Severance involves an
employment termination program, I have received a disclosure from the Company
that includes a description of the class, unit or group of individuals covered
by the program, the eligibility factors for such program, and any time limits
applicable to such program and a list of job titles and ages of all employees
selected for this group termination and ages of those individuals in the same
job classification or organizational unit who were not selected for termination;
(d) I have at least twenty-one (21) or forty-five (45) days, depending on the
circumstances of my Severance, from the date that I receive this Release
(although I may choose to sign it any time on or after my Severance Date (as
defined in the Plan)) to consider the release; (e) I have seven (7) calendar
days after I sign this Release to revoke it (“Revocation Period”) by sending my
revocation to the Vice President of Human Resources in writing at 4064 Colony
Road, Suite 200, Charlotte, North Carolina 28211; fax 704-973-7034.; and
(f) this Release will not be effective until I have signed it and returned it to
the Company’s Corporate Secretary and the Revocation Period has expired (the
“Effective Date” ).

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

 

    

 

  

Name

    

Date

  

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT B

NONCOMPETE, NONSOLICITATION AND NONDISCLOSURE AGREEMENT

1.         In exchange for the payments and benefits provided to the Eligible
Employee under the Horizon Lines, Inc. Executive Severance Plan (the “Plan”),
the undersigned agrees as follows:

(a)         For a one (1) year period following a Severance, the Eligible
Employee shall not: (i) engage in any Competitive Activity (as defined below)
within the Prohibited Territory (as defined below); and/or (ii) as an employee,
agent, partner, shareholder, member, investor, director, consultant, or
otherwise assist others to engage in Competitive Activity within the Prohibited
Territory.

“Competitive Activity” means: (i) engaging in, on behalf of a competitor of the
Company, any aspect of the Business (as defined below) that the Eligible
Employee was involved with on behalf of the Company at any time during the last
12 months of employment; (ii) engaging in work for a competitor of the Company
that is the same as or substantially similar to the work Executive performed on
behalf of the Company at any time during the last 12 months of employment;
and/or (iii) engaging in work that is the same or substantially similar for
Matson Navigation Company, Inc., Totem Ocean Trailer Express, Inc., or Trailer
Bridge, Inc. Notwithstanding the preceding, owning the stock or options to
acquire stock totaling less than 5% of the outstanding shares in a public
company shall not constitute by itself Competitive Activity.

The “Business” means: (i) the business engaged in by the Company at the time of
a Severance; and/or (ii) the business of providing barge or ocean transportation
services in the Jones Act Trade.

“Prohibited Territory” means: (i) the United States; (ii) Guam; (iii) Puerto
Rico; (iv) China; or (v) within a 300-mile radius of each facility operated by
the Company when the Eligible Employee’s employment ends. The Eligible Employee
acknowledges and agrees that, as a member of the Company’s senior leadership
team, Executive will assist the Company to engage in its business in the
territory described in the preceding sentence and therefore such territory is
necessary and reasonable for the covenants.

(b)         During the two (2) year period following a Severance, the Eligible
Employee shall not: (i) solicit, encourage, or cause any Restricted Customer (as
defined below) to purchase any services or products from any business other than
the Company that are competitive with or a replacement for the services or
products offered by the Company; (ii) sell or provide any services or products
to any Restricted Customer that are competitive with or a replacement for the
Company’s services or products; (iii) solicit, encourage, or cause any supplier
of goods or services to the Company not to do business with or to reduce any
part of its business with the Company; (iv) make any disparaging remarks about
the Company or its business, services, products, affiliates, officers, directors
or management employees, whether in writing, verbally, or on any online forum;
and/or (v) as an employee, agent, partner, shareholder, member, investor,
director, consultant, or otherwise assist any competitor of the Company to
engage in any of the

 

- 13 -



--------------------------------------------------------------------------------

conduct described in sub-sections (i) – (iv) of this Section.

“Restricted Customer” means: (i) any customer of the Company with whom the
Eligible Employee had contact or communications at any time during the last 12
months of employment; (ii) any customer of the Company for whom the Eligible
Employee supervised the Company’s dealings at any time during the last 12 months
of employment; (iii) any customer of the Company about whom the Eligible
Employee obtained any Confidential Information during the last 12 months of
employment; (iv) any prospective customer of the Company with whom the Eligible
Employee had contact or communications at any time during the last 12 months of
employment; and (v) any prospective customer of the Company about whom the
Eligible Employee obtained any Confidential Information during the last 12
months of employment.

(c)         During the two (2) year period following a Severance, the Eligible
Employee shall not, directly or indirectly: (i) hire or engage as an employee or
as an independent contractor any person employed by the Company; (ii) solicit or
encourage any employee or independent contractor to leave his or her employment
or engagement with the Company; and/or (iii) hire as an employee or engage as an
independent contractor any person who was, at any point during the last 3 months
prior to the Severance, an employee of the Company.

(d)         The Eligible Employee acknowledges that employment with the Company
created a privileged and confidential relationship, and that information
concerning the business of the Company and its customers that is not in the
public domain, nor available from sources other than the Company or its
customers, including, but not limited to, fees, rates, sales data, customer and
vendor lists, customer identities, customer accounts, web design needs, customer
advertising needs and history, customer reports, customer proposals, trade
secrets, product ideas, information and reports, formulas, algorithms,
schematics, finances, methodologies, properties, analyses, summaries, notes,
compilations, studies, methods of operation, procedures, processes, discoveries,
inventions, concepts, accounts, billing methods, pricing, data, sources of
supply, business methods, production or merchandising systems or plans,
marketing, sales and business strategies and plans, operations, and information
regarding employees, software in various states of development and related
documentation, designs, drawings, design specifications, techniques, models,
data, source code, object code, documentation, diagrams, flow charts, research,
development, processes, training materials, templates, procedures, “know-how,”
tools, copyrightable materials and other such information, as well as photo,
electronic or other copies or reproductions, in whole or in part, of any of the
foregoing, stored in whatever medium, including electronic or magnetic,
(collectively, “Proprietary Information”), is confidential and/or proprietary in
nature.

The Eligible Employee agrees not to use any Proprietary Information, either
directly or indirectly, that may be acquired or developed in connection with
employment with the Company for the Eligible Employee’s own benefit or for the
benefit of others. In addition, the Eligible Employee shall not, except as
directed by the Company: (i) release, divulge, disclose, publish or communicate
any Proprietary Information to any person whatsoever at any time, or
(ii) misappropriate, copy, remove from its premises, or

 

- 14 -



--------------------------------------------------------------------------------

otherwise take documents, records, reports, or files, whether in hardcopy or
electronic format, which contain any Proprietary Information.

These restrictions on use and disclosure of Proprietary Information shall not
apply to information: (i) that was generally known or available to the public
(other than by reason of any violation of this Agreement by Eligible Employee);
(ii) that becomes generally known or available to the public (other than by
reason of any violation of this Agreement) after the time of disclosure to the
undersigned by the Company or any of its representatives; (iii) which was known
or available to the Eligible Employee prior to employment with the Company;
(iv) that the Company agrees is free of such restrictions, but only if such
agreement is in writing and to the extent of such written agreement; or (v) that
is required to be disclosed by law, regulation, or the valid order of a court or
other governmental body, but only to the extent required by such law,
regulation, or order, and only if the undersigned first notifies the Company of
the law, regulation, or order so as to permit the Company an opportunity to seek
relief from disclosure.

(e)         The Eligible Employee agrees to return to the Company all Company
files, memoranda, documents, passwords, data, records, software, manuals, copies
of the foregoing, credit cards, keys, laptop, desk top or personal computers,
cellular telephones, modems, all in good working order and any other property of
the Company or its affiliates in the Eligible Employee’s possession.

(f)         If requested by the Company, the Eligible Employee will promptly,
truthfully, and fully respond to all inquiries from the Company and its
representatives (including its auditors, and/or attorneys), without requiring
service of a subpoena, relating to any litigation or any inquiry by government
agencies regarding employment or events occurring during employment with the
Company. Eligible Employee agrees to cooperate in good faith with the Company in
connection with any such legal and investigatory matters, including, without
limitation, attending conferences and meetings as requested by the Company, and
submitting to such interviews, depositions, or court testimony that may be
requested by the Company or by a government agency. The Company agrees that it
will reimburse the Eligible Employee for any reasonable expenses, upon
presentation of reasonably detailed receipts, incurred by the Eligible Employee
in connection with any such matters. The obligations apply during the Severance
Period and continue in full force and effect thereafter.

2.         The parties agree to the reasonableness of the restrictions,
covenants and forfeiture provisions (whether or not so captioned) set forth in
this Agreement and acknowledge that they have been negotiated at arms-lengths
for fair and adequate consideration, and they agree that such restrictions,
covenants and forfeiture provisions shall be legally enforceable. Eligible
Employee agrees that the Company’s remedies at law for a breach of such
restrictions, covenants or forfeiture provisions will be inadequate and that, in
connection with any such breach, the Company will be entitled, in addition to
any other available remedies, to temporary and permanent injunctive relief
without the necessity of proving actual damage or immediate or irreparable harm
or for posting a bond. Notwithstanding the foregoing, if any court shall
determine such restrictions, covenants or forfeiture provisions to be
unreasonable, the parties agree to the reformation

 

- 15 -



--------------------------------------------------------------------------------

of such restrictions by the court to limits which it finds to be reasonable and
that the Employee will not assert that such restrictions, covenants or
forfeiture provisions should be eliminated in their entirety by such court or
that this Agreement should be null and void or voidable. If the Company
determines that the undersigned has violated the provisions of this Agreement,
the Company may, in addition to any other remedies provided pursuant to this
Agreement or otherwise pursuant to applicable law, immediately terminate all
payments due to the undersigned under the Plan, as applicable, and the
undersigned shall have no further rights to any payments under the Plan.

3.         In the event that any one or more of the provisions of this Agreement
is held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this Agreement are held to be excessively broad as to duration, scope, activity
or subject, such provisions will be construed by limiting and reducing them so
as to be enforceable to the maximum extent compatible with applicable law.

4.         This Agreement shall be governed by the laws of the State of North
Carolina, without regard to the conflict of laws principles of any jurisdiction.

 

 

    

 

  

Name

    

Date

  

 

- 16 -